Title: William Stephens Smith to John Adams, 10 August 1788
From: Smith, William Stephens
To: Adams, John


        
          Long-Island— Beaver Hall August 10th, 1788—
          Dear Sir.
        
        I have been honoured by the receipt of your friendly Letter of July the 16th. I supposed, that on your arrival, various matters would necessarily engage your attention; we sensibly feel for the indisposition of our good Mama, and wish she was near us, that we might each take care of a finger,— previous to our being informed of these reasons of silence, we concluded, that there was some sufficient cause for it, & flattered ourselves daily, that it would be removed— we now, with great satisfaction congratulate you, on the perfect arrangement of domestick affairs, & hope soon to hear of the whole family being restored to their usual health & tranquility— I find my native City as you do yours—much improved, with respect to Buildings and streets, but I have not yet observed, or been informed of, any establishments being made, to promote the industry of our Countrymen, nor any system in our rulers, to check that amaizing thirst for foreign productions & foreign follies; too many of them, appear to me rather disposed to loose sight of the American Character, & to be pleased with nothing, but what borders on British or French, either of which, in my humble opinion will rather injure than benefit, but I hope (for my Country) that new times & new seasons are fast approaching, new York has adopted the Constitution, tho with a bad grace, and Congress are now endeavouring, to put it in train for operation I doubt not but our representatives under it, will, early attend to the formation of dignified political systems, and pursue them (as they may begin—ab ovo)—usque ad mala— at present, we have none, & what may appear very extraordinary to you, it was not their intention to be totally unrepresented at the Court of London— you were permitted to return home in Complyance with your request, & I was expected, in consequence of the expiration of my Commission, but the question was never put, whether the vacancy’s should be filled up, or whether, any new appointments of a less important nature should be made, thus it rests for the deliberation & decussion of (I may say) the rising Generation— the present, feel themselves on the decline & are disposed to leave important points to be settled by those who are to come after them— we have been received here, with all the attention & respect we could wish for, and after residing a sufficient time in new York, to return the civilities offered, we have retired to this place, where we live in peace & happiness, mutually pleased with each other & delighted with our Boy, we are all in high health & envy not the govt—
        I have received a very polite & friendly Letter from General Washington, congratulating me on my arrival & marrige in a manner too flattering—for me to send you a Copy of it— I have it in contemplation to visit him—nothing prevents my deciding on it, but a doubt whether Mrs.Smith (considering Circumstances) could stand the Journey, now sir, If a jaunt here would be agreable to you & Mrs:Adams & you would wish to visit our Country & friends, as far as the Potowmack, I have good horses & a Carriage to convey you, Mrs:A can stay with Mrs:S. while we make the excursion, many of your friends wish to see you, & I think you may do a great deal of good— two or three day’s will convey you from Boston to new York by the way of Rhode Island, & one hour & an half after your landing you may Kiss your Daughter & Grandson at Beaver Hall— tell me what you think of the project & whether the whole or any part of it, will be agreable to you— Mrs:Smith joins me with our best affections & wishes to you & Mama & I remain Dr.Sir— / Your most Obedt./ Humble servt.
        W: S: Smith
      